     Case 2:21-cv-00065-RGK-SK Document 23 Filed 02/11/21 Page 1 of 2 Page ID #:68



1    Gerald Singleton (SBN 208783)
     Ross J. Peabody (SBN 98190)
2    SINGLETON LAW FIRM, APC
     857 E. Main Street
3    Ventura, California 93001
     Tel: (619) 771-3473
4    Fax: (619) 255-1515
     gerald@slffirm.com
5    ross@slffirm.com
6    Attorneys for Plaintiff
7

8                       UNITED STATES DISTRICT OF CALIFORNIA
9                           CENTRAL DISTRICT OF CALIFORNIA
10   WILLIAM SMEDLEY                                Case No. 2:21-CV-00065
11                 Plaintiff,
                                                    PLAINTIFFS MOTION TO DISMISS
12                 v.
13   CARNIVAL CORPORATION, and
     PRINCESS CRUISE LINES LTD.,
14
                  Defendant.
15

16

17                PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
18         COME NOW, Plaintiff William Smedley, by and through his undersigned counsel,
19   and file as his Plaintiff’s Notice of Dismissal, and would respectfully show the Court as
20   follows:
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                          1
      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
     Case 2:21-cv-00065-RGK-SK Document 23 Filed 02/11/21 Page 2 of 2 Page ID #:69



1          Pursuant to Rule 41(a)(1), at this time, prior to the Defendants in this matter, the
2    Plaintiff is giving notice that he no longer wishes to pursue, and is thereby giving notice of
3    this dismissal of, the claims and causes of action previously asserted on his behalf in this
4    matter.
5                 Respectfully Submitted.
6

7    Dated: February 11, 2021                      SINGLETON LAW FIRM, APC
8                                                  By:    /s/Gerald Singleton
9
                                                          Gerald Singleton
                                                          Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
